Citation Nr: 1507664	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011 and April 2014 substantive appeals, the Veteran requested Board hearings.  His requested hearing was scheduled for December 2014; however, the Veteran failed to appear and he has not requested that the hearing be rescheduled.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claims for service connection for a respiratory disorder, bilateral hearing loss, and tinnitus.

The Veteran's service treatment and personnel records have been deemed to be fire-related and are unavailable.  However, in February 2010, the Veteran provided further information regarding the unit to which he was assigned during his period of active duty, as well as places of treatment in service for breathing problems.  Specifically, he indicated that he served with the 297th Engineer Aviation Battalion, and was treated at Beale Air Force Base, California; Fort Sam Houston, Texas; "K1" in the southwest tip of Korea; and "K13" or Suwon Air Base, in Korea.  Although the Veteran reported the dates of treatment as being in 1949 (prior to service), it appears that he meant to say 1951, given that he has alleged problems in basic training and he entered service in February 1951.  In light of VA's heightened duty to assist in this situation, the Board finds that efforts should be made to secure any outstanding service treatment or personnel records through official sources in light of information on the NA 13055, to the extent possible.

Additionally, the record shows that the Veteran applied for Social Security Administration (SSA) disability benefits due to his lung problems as early as June 1992.  Those records should be requested on remand. 

Regarding hearing loss and tinnitus, a September 1993 private treatment record notes that the Veteran "has some chronic hearing loss," and a VA treatment note dated in July 1999 shows that the Veteran was having hearing aids made through Indian Health Service.  The Veteran has reported noise exposure in service while serving with the engineer aviation battalion, and during an August 1997 VA visit unrelated to hearing loss, the Veteran reported that he served as a heavy equipment operator in service.   He relates his current hearing loss and tinnitus to that in-service noise exposure.  In light of the foregoing, the Board finds that a VA audiological examination and opinion are necessary.

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain through official sources records of the Veteran's treatment while serving with the 297th Engineer Aviation Battalion, at Beale Air Force Base, California; Fort Sam Houston, Texas; "K1" in the southwest tip of Korea; and "K13" or Suwon Air Base, in Korea from 1951 to 1953.  If any requested records are unavailable, then a determination as to whether additional efforts would be futile should be made and the Veteran should be notified of the inability to obtain such records.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him at any time for his hearing loss, tinnitus, or respiratory disorder.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file. 

Additionally, obtain relevant VA treatment records dating since March 2013.  If any requested records cannot be obtained, the Veteran should be notified of such.
 
3.  Request from the SSA any records pertaining to the Veteran's disability claim.  If the requested records cannot be obtained, the Veteran should be notified of such

4.  After the development above is complete to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder and examination of the Veteran, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability or tinnitus arose in service or is otherwise etiologically related to service, to include the Veteran's reported noise exposure therein.  The examiner may accept that the Veteran experienced such noise exposure during service.  The rationale for any opinion expressed should be set forth.       If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why   an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).
 
5.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims for service connection for hearing loss, tinnitus, and a pulmonary disorder may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




